Citation Nr: 0811894	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
meniscectomy, left knee, rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
fractured right patella with laxity, rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation, degenerative 
joint disease of the left knee, rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for  degenerative 
joint disease of the right knee, rated as 10 percent 
disabling.

5.  Entitlement to an initial compensable evaluation for scar 
of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service as a U.S. Marine from July 
1954 to November 1957.  He was born in April 1936.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2005.

A subsequent January 2006 rating increased one of the herein 
concerned ratings from 10 to 20 percent disabling, but since 
the rating is not the maximum available, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Service connection is also in effect for facial scars, rated 
as noncompensably disabling.

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in June 2007; 
a transcript is of record.

During the course of the current appeal, including at the 
aforecited hearing, the veteran raised additional issues of 
entitlement to secondary service connection for back and 
right hip disabilities, and entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  These have not yet bee addressed by the 
RO, but are referred thereto for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's left knee impairment including instability 
is more often closer to severe than moderate; he always wears 
a hinged brace, walks with a cane and has to back down steps, 
limps; (bowing) varus/valgus deformity is significant at 20 
degrees, he has pain with all motions, frequent flare-ups, 
effusion and giving way, gross visible quadriceps atrophy, 
and diminished strength and crepitus.

2.  The veteran's left knee has severe degenerative changes 
representing virtually "bone on bone"; he is a candidate 
for a total knee replacement but this is precluded by other 
health concerns. 

3.  The veteran's residuals of a right patellar fracture are 
generally more nearly mild than moderate; he sometimes wears 
a hinged brace, and varus/valgus deformity is mild at 12 
degrees; he has some pain on certain motions  

4.  The veteran's right knee has demonstrated degenerative 
changes.

5.  The veteran's left knee, superficial, 2-inch surgical 
scar is tender.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent 
for service-connected postoperative meniscectomy of the left 
knee are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5299-
5257 (2007).

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected traumatic degenerative joint 
disease of the left knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010-
5260 (2007).




3.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals, fracture of the 
right left knee with laxity, are not met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Code 5299-5257 (2007).

4.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected traumatic degenerative joint 
disease of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010-
5260 (2007).

5.  The criteria for a 10 percent rating for tender scar of 
the left knee are met.  38 U.S.C.A. 1155; 38 C.F.R. § 4.7, 
Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed this claim for increased compensation in 
April 2004.  In a rating in February 2005, certain ratings 
were continued and service connection was granted for the 
left knee scar (thus rendering the claim in that regard to be 
on the initial action). In March 2005, his representative 
filed a notice of disagreement with that decision.  A large 
packet of private and Social Security records were obtained 
and entered into the file.  In a rating action in January 
2006, one rating was increased from the date of the claim 
herein concerned, and the remainder confirmed.

The VARO sent him an explanatory letter, and an SOC was 
issued and additional correspondence was sent to the veteran 
in January 2006.  He timely filed a Substantive Appeal on a 
VA Form 9 in February 2006.   The Travel Board hearing was 
held in June 2007.  In the aggregate, the Board finds that 
the RO has satisfied the duty to notify and assist under the 
VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
As noted above, in one issue (#5), the veteran is challenging 
the evaluation assigned following the grant of service 
connection by the RO.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra. 


Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

When, as in this case with regard to issue #5, the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board does not find that staging 
is required based on the evidence of record.

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Although further notice is 
not required in this case under Dingess, supra, on review of 
the file the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities; and he 
has affirmatively indicated by his actions and words that he 
fully comprehends what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code (DC) 5257 (for impairment of the knee), 
a 10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II.




VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-
97; 62 Fed. Reg. 63,604 (1997).  When a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98; 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59.

In VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004), the General 
Counsel held that, when considering DCs 5260 and 5261 
together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion, and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Specific diagnostic code provisions relate to arthritis, as 
others are available for rating limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(saying functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded).

In reviewing this matter, the Board notes at the outset that 
if a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 
(2007).  The Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  See also Brady v. Brown, 4 
Vet. App. 203 (1993).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, DC 7805 (2007).

Under the revised regulations, Diagnostic Code 7802 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating. Diagnostic Code 7803, scars, superficial, 
unstable warrant a 10 percent rating. Diagnostic Code 7804, 
scars, superficial, painful on examination warrant a 10 
percent rating. Diagnostic Code 7805, scars, other, will be 
rated based on limitation of function of affected part.  In 
general, a 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7805.

III.  Factual Background and Analysis

A.  Left Knee

Prior clinical evaluations are in the file for comparative 
purposes.  Numerous private evaluative reports are also in 
the file.  Also of record are SSA records showing that he 
walked with an antalgic gait and had bowing of the left lower 
extremity.  (The veteran has testified that he is in receipt 
of SSI benefits for his knees.  He was previously employed as 
a teacher).

On VA examination in December 2004, the veteran was noted to 
have severe osteoarthritis of the knee.  He had pain in the 
anterior part of the left knee which was continuous at a 
level 3/10.  The flare-ups would increase the pain level to 
10/10; these happened when he would stand for too long or 
overused the knee.  To get down stairs, he had to walk 
backwards.  He was unable to walk on even ground, and with a 
flare-up he would have to sit down and rest.  He wore a left 
knee brace.  He walked slowly, limped and got up slowly from 
a chair.  Motion was from 0 to 40 degrees on extension 
secondary to pain.  He was able to do only 5 repetitions due 
to pain.  Ligaments were intact.  There was no laxity.  The 
veteran reported having had 3 cortisone shots in the knee 
over the prior year.  X-rays confirmed marked varus of the 
left knee with total obliteration of the joint line on the 
left.  The 2-inch surgical scar on the left knee was 
described as tender on palpation of the knee.  

Private treatment reports from February 2005 showed 
complaints of increased left knee pain.  He had marked genu 
varum.  It was noted that he was a candidate for total knee 
replacement but could not because of his other medical 
problems.  He wore a knee brace  There was effusion, giving 
way and pain.  He had a 10 degree flexion contracture, and 
difficulty flexing past 90 degrees.  

On VA examination in November 2005, the veteran was noted to 
have more symptoms in the left than the right knee.  He was 
being followed by a local orthopedist.  A total knee 
replacement had been recommended but could not be done 
because of his other serious health problems, including those 
related to his heart.  He said he had chronic daily pain in 
the left knee and had had for 10 years.  The left knee pain 
was now constant, diffuse, and ranged from 7-10/10 on a 
typical day.  He had stiffness and chronic swelling in the 
left knee but no heat or redness.  He denied buckling of the 
knee but the knee would lock once or twice a month.  There 
was a lack of endurance in the left knee which limited his 
activities.  Several steroid injections had helped for 3-4 
weeks without side effects.  Otherwise, he took no NSAIDS and 
only 2 Tylenol daily.  He reported flare-ups constantly 
throughout the day.  He said his left knee symptoms were 
severe most of the time.  The left knee pain was precipitated 
by walking 100 yards and relieved by sitting down.  His 
functional impairment during flare-ups was essentially the 
baseline chronic constant state.  He wore a hinged left knee 
brace at all times.  There were no recurrent dislocations or 
subluxations.  His daily activities were limited by very 
abbreviated periods of walking, such as 100 yards.  He was 
able to climb up stairs one at a time and slowly.  He uses a 
cane if he expected to be on his feet for any period of time.  

On examination of the left knee, there was severe varus 
deformity which measured 20 degrees.  He left knee could 
fully extend to 0 degrees and flex to 135 degrees.  He had 
pain medially throughout extension but not on flexion.  He 
had mild effusion with medial joint line tenderness.  
McMurray's was positive for medial pain.  Anterior drawer 
sign showed trace laxity and there was also a 1+ laxity of 
varus/valgus stress in the left knee.  There was moderate 
crepitus with range of left knee motion.  He had a slow, 
antalgic gait favoring the left knee.  On examination, he was 
wearing the hinged brace.  There was visible gross atrophy of 
the left quadriceps muscle.  Motor examination was 4/5 
strength in the left quad with a circumference of 21 inches 
on the right, 20 on the left.  

The 2-inch surgical scar on the left knee was described as 
tender on palpation of the knee.  

In assessing the veteran's left knee disability, it is clear 
that his left is considerably worse than his right and has 
deteriorated over time.  He would be given a surgical knee 
replacement, but regrettably his other health concerns 
preclude that avenue of care.  For stability, he always wears 
the left knee brace and uses a cane but still has to walk 
backwards to get down steps, and his gait is slow and 
limping.  He had repeated daily flare-ups when pain is at a 
significant level; and the pain level is never below 3/10 and 
often 10/10.  There is visible gross quads atrophy, 
diminished strength, and limitations of motion with pain.  He 
has crepitus and anterior drawer sign shows trace laxity and 
1+ laxity of varus/valgus stress with significant bowing.  

All in all, while the evidence is not entirely unequivocal, 
the Board finds that the overall left knee disability is more 
often closer to a severe level than moderate, and resolving 
reasonable doubt in his favor, a 30 percent rating is 
warranted.  

In addition, he is entitled to the 10 percent separate rating 
for the single joint impairment due to arthritis which is 
significant.

And finally, the Board notes that under Esteban, a separate, 
additional rating may be assigned if the veteran's disability 
is manifested by a scar that is superficial, unstable, 
painful on examination, occupies an area of six square inches 
or more and is deep or causes limited motion, or a scar that 
is otherwise causative of limitation of function of part 
affected.  38 C.F.R. § 4.118, DCs 7801, 7803, 7804, 7805 
(2007).  

The clinical evidence raises a reasonable doubt in that 
regard which must be resolved in the veteran's favor; and a 
10 percent evaluation is assigned for the tender 2" surgical 
scar on the left knee. 

B.  Right Knee

On VA examination in December 2004, the veteran was noted to 
have severe osteoarthritis of the knee.  He had complaints of 
pain in the anterior right knee which was intermittent and at 
a level of 8/10, precipitated by overuse, going down 
inclines, walking over uneven ground and turning, occurring 
many times a day.  He was not wearing a right knee brace.  
There was mild tenderness on full extension; flexion was 
limited to 60 degrees by pain.  He was able to do 15 
repetitions when he had to stop due to pain.  There was no 
ligamentous laxity.  X-rays showed mild varus deformity on 
the right with narrowing of the medial joint line.

SSA records show treatment at a private facility in February 
2005 at which time they noted early crepitus in the right 
knee with range of motion which was better than the left 
knee.

On VA examination in November 2005, the veteran said that he 
wore the hinged brace on the right knee about 80% of the 
time.  The right knee pain was about 4/10 on an average day.  
He had mild weakness in the right knee and stiffness at the 
end of the day, but no swelling, redness or heat. The right 
knee would give out about 1-2 times a month and would lock up 
1-2 times a month as well.   He had right knee flare-ups 
about 2-3 times a month which would last a few hours.  This 
would occur after an episode of locking or giving way after 
which the knee would hurt for a couple of hours.  Right knee 
symptoms were aggravated by long walking or climbing stairs 
and relieved by sitting.  When he had a flare-up after he 
right knee gave out, he had to stand still for about 10 
minutes before he could start to move again.  There was no 
recurrent dislocation or subluxtion.  He had a grossly 
apparent varus deformity which measured 12 degrees.  He could 
fully extend the right knee and flex to 125 degrees 
repeatedly without any pain.  There was no effusion or joint 
line tenderness in the right knee.  There was mild crepitus 
with range of motion of the right knee.  McMurray's was 
positive for media pain.  Anterior drawer showed trace 
laxity.  There was 1+ laxity with varus/valgus stress in the 
right knee.  Motor examination showed 5/5 strength in the 
quad.

All in all, the Board concurs with the 10 percent rating 
assigned by the VARO on the basis that his right knee 
functional impairment in all its primary components is 
considerably less than that on the left, and generally of a 
slight to mild degree rather than more nearly approximating 
moderate regardless of the code used.

In addition, he is again entitled to the 10 percent separate 
rating for the single joint impairment due to arthritis which 
is significant.

IV.  Additional Considerations

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, there is clear impact from both knees upon the 
veteran's ability to work (as has been recognized by SSA as 
well) but this is fully contemplated in the schedular 
standards which have been applied.  It cannot be reasonably 
concluded that assignment of a higher rating is warranted on 
an extraschedular basis.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

An evaluation for residuals, meniscectomy, left knee, of 30 
percent disabling is warranted, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.

An evaluation in excess of 10 percent disabling for 
residuals, fractured right patella with laxity, is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied. 

[Continued on Next Page]

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied. 

An initial evaluation of 10 percent disabling for scar of the 
left knee is warranted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


